Memorandum Opinion
Defendant was convicted in a jury trial in which he was represented by counsel of two counts of selling a controlled drug. Defendant’s exceptions were reserved and transferred by Cann, J-
A review of the transcript does not support the claim of the defendant that he did not receive a fair trial. The claim that newly discovered evidence warrants a new trial should be addressed to the superior court. RSA 491:7 (Supp. 1973); State v. Long, 90 N.H. 103, 107, 4 A.2d 865, 868 (1939).

Exceptions overruled.